Investor Relations Agreement


This Investor Relations Agreement (the "Agreement") is effective as of June
21st, 2010 and is by and between General Research GmbH, Burgstrasse 12, D-80331
Munich, Germany hereinafter referred to as (the "Consultant"), and Ivany Nguyen
Inc. with its offices located at Toronto (Canada) hereinafter referred to as
(the "Company").


Recitals


A.           Whereas, the purpose of this Agreement is to set forth the terms
and agreement of the parties in connection with the efforts of the Consultant to
organize in Europe Investor Relations for the COMPANY as outlined below.


Agreement


NOW WHEREFORE, the parties hereby agree as follows:


1.           Appointment as Consultant. The Company hereby authorizes
Consultant, on a non-exclusive basis, to assist the Company in getting exposure
to investors in Europe. The agreement will last for 12 months until June 21st,
2011.


2.           Investor Relations Program. The Consultant works out and realizes
different investor relations activities to increase the exposure of the Company
to European investors:

 
·  
Organization of multiple road shows to European cities, such as Frankfurt,
Munich, Zurich, Geneva, London, Liechtenstein, and others

·  
Realization of coverage in German financial media

·  
Permanent update of key shareholders by phone and email

·  
Arranging of conference calls with key shareholders and management of the
Company

 


3.           Compensation. The Consultant is to receive a monthly cash payment
of EUR 5,000. Additional out of pocket expenses of the Consultant, e. g. travel,
meeting, space rentals, etc. will be paid after pre-approval by the Company.
Additional the Consultant will receive 1,000,000 common stock options at an
exercise price of US$ 0.20 per share. The monthly cash payment will be cleared
in once by issuing 750,000 units of the private placement which will be
performed at a unit price of US$ 0.10$.


For funds raised by the Consultant in form of equity, debt or other financing
instruments, the Company will pay a finder's fee of 10% which will be taken in
units or cash or a combination of units and cash on mutual agreement by the
Consultant and the Company.


4.           Accurate Information. The Company hereby represents and warrants
that all information provided to the Consultant pertaining to the Company shall
be true and correct; and the Company shall hold Consultant harmless from any and
all liability, expenses or claims arising from the disclosure or use of such
information.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Applicable Law. This Agreement is governed by and construed under
the laws of Germany and any action brought by either party against the other
party to enforce or interpret this Agreement shall be brought in an appropriate
court of Germany. In the event of any such action, the prevailing party shall
recover all costs and expenses thereof, including reasonable attorney's fees
from the closing party.


6.           Miscellaneous. The parties of this contract agree upon the written
form for this contract. This agreement shall not be amended or modified except
in the written form including the cancellation of the written form obligation.


Should any provision of this agreement be held to be void, unlawful or
unenforceable, such provision shall be deemed stricken from this agreement but
the remaining provisions of the agreement shall continue in full force and
effect. The Parties further agree to replace such void or unenforceable
provision according to the aim and the scope of the agreement considering the
most economical legal regulation. Same is valid for the gaps in this contract.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




Date:        June 10,
2010                                                                           Date:          June
10, 2010




By:           /s/ Derek
Ivany                                                                        
By:           /s/ Georg Hochwimmer
Derek
Ivany                                                                                               
 Dr. Georg Hochwimmer
Ivany Nyugen
Inc.                                                                                     General
Research GmbH